United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-117
Issued: March 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 20, 20141 appellant filed a timely appeal of an April 24, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
has elapsed from the issuance of the most recent merit decision of February 4, 2013, to the filing
of this appeal, the Board lacks jurisdiction to review the merits of this case. Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
only has jurisdiction over the nonmerits of this case.3
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from April 24, 2014, the date of OWCP’s last decision, was
October 21, 2014. Since using October 22, 2014, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is October 20, 2014, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the April 24, 2014 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
OWCP accepted that appellant, then a 43-year-old window clerk, sustained bilateral
rotator cuff sprains due to factors of her federal employment. It authorized arthroscopic
surgeries, which she underwent on February 7, 2007, May 21 and September 26, 2008.
Appellant returned to light-duty work on December 23, 2009.4 She subsequently accepted a
modified job offer as a sales and service associate on January 18, 2011 and performed the job.
Appellant filed a claim for wage-loss compensation for the period April 18 to
May 28, 2011.5 She submitted a functional capacity evaluation dated January 11, 2009 and a
January 20, 2011 report from Dr. Patrick McMahon, a Board-certified orthopedic surgeon, who
opined that she was not capable of performing the job offered on January 18, 2011.
In a February 13, 2012 letter, OWCP notified appellant that it had accepted her claim of
May 28, 2011 as a claim for a recurrence of total disability.
On May 10, 2012 appellant filed a claim for wage-loss compensation for the period
May 19, 2011 through April 20, 2012.
By decision dated June 29, 2012, OWCP denied appellant’s claims on the basis that the
evidence submitted was not sufficient to establish that she sustained a recurrence of disability
due to a change in the nature and extent of the light-duty job requirements or a change in the
nature and extent of the employment-related conditions.
By decision dated February 4, 2013, an OWCP hearing representative affirmed the
June 29, 2012 decision.
On January 20, 2014 appellant requested reconsideration and submitted notes prepared by
a physical therapist dated July 9, 2013, which were certified by Dr. McMahon. She also
resubmitted the functional capacity evaluation dated January 11, 2009 and the January 20, 2011
report from Dr. McMahon. On April 25, 2013 Dr. McMahon diagnosed pain in the joint
shoulder region and bursae in addition to tendon disorders. He stated that the employing
4

By decision dated November 17, 2009, OWCP terminated appellant’s compensation benefits on the basis that
she refused a suitable position offered by the employing establishment on April 23, 2009. By decision dated
December 3, 2009, it amended its prior decision because it was sent to an incorrect address and extended the
effective date of the termination of appellant’s compensation benefits to December 3, 2009. In a decision dated
January 3, 2011, OWCP denied modification of its prior decision. By decision dated February 13, 2012, it vacated
its January 3, 2011 decision on the basis that the job offered to appellant on April 23, 2009 was not a suitable
position because her restrictions were not yet determined at that time and were not permanent.
5

OWCP indicated that appellant’s claim for wage-loss compensation was being developed because the
termination of her compensation benefits had been vacated in its February 13, 2012 decision, see supra.

2

establishment was unable to accommodate appellant’s restrictions as defined by her functional
capacity evaluation and opined that further surgery would not be helpful.
In reports dated March 1 and August 19, 2013, Dr. Zongfu Chen, a Board-certified
anesthesiologist, diagnosed shoulder pain, left leg joint pain, fibromyalgia, and cervical disc
disorder.
On December 23, 2013 Dr. Michael Platto, a Board-certified physiatrist, diagnosed
bilateral sprain of shoulder and upper arm and rotator cuff tear and provided an impairment
rating evaluation.
By decision dated April 24, 2014, OWCP denied appellant’s request for reconsideration
of the merits finding that she did not submit pertinent new and relevant evidence and did not
show that OWCP erroneously applied or interpreted a point of law not previously considered by
OWCP.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.6 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).7
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.8 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.9 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.10
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record11 and the submission of evidence or

6

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
7

See Annette Louise, 54 ECAB 783, 789-90 (2003).

8

20 C.F.R. § 10.606(b)(3). See A.L., Docket No. 08-1730 (issued March 16, 2009).

9

Id. at § 10.607(a).

10

Id. at § 10.608(b).

11

See A.L., supra note 8. See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

3

argument which does not address the particular issue involved does not constitute a basis for
reopening a case.12
ANALYSIS
In support of her January 20, 2014 reconsideration request, appellant submitted an
April 25, 2013 report from Dr. McMahon who diagnosed pain in the joint shoulder region and
bursae and tendon disorders and stated that the employing establishment was unable to
accommodate appellant’s restrictions as defined by her functional capacity evaluation. The
Board finds that submission of this report did not require reopening appellant’s case for merit
review. As OWCP denied her claim based on the lack of supportive medical evidence and this
report repeats evidence already in the case record, it is cumulative and does not constitute
relevant and pertinent new evidence. Therefore, it is not sufficient to require OWCP to reopen
the claim for consideration of the merits.
Appellant further submitted reports from Drs. Chen and Platto. The Board finds that
submission of these reports did not require reopening appellant’s case for merit review because
they did not indicate a particular change in the nature and extent of appellant’s physical
condition arising from the employment injury, which prevented her from performing the lightduty position, which was the issue before OWCP. Thus, the reports do not constitute pertinent
new and relevant evidence and are not sufficient to require OWCP to reopen the claim for
consideration of the merits.
Appellant also resubmitted a functional capacity evaluation dated January 11, 2009 and a
January 20, 2011 report from Dr. McMahon. The Board finds that the submission of these
reports did not require reopening appellant’s case for merit review because she had submitted the
same reports, which were previously reviewed by OWCP in its June 29, 2012 decision. As the
reports repeat evidence already in the case record, they are duplicative and do not constitute
pertinent new evidence and relevant evidence. Thus, appellant has not established a basis for
reopening her case.13 Additionally, the physical therapy notes certified by Dr. McMahon do not
address causal relationship and thus they too do not constitute pertinent new and relevant
evidence.
As appellant did not meet any of the necessary requirements, she is not entitled to further
merit review.14
On appeal, appellant argues the merits of her claim. The Board noted above that it only
has jurisdiction over OWCP’s April 24, 2014 nonmerit decision which denied her request for
reconsideration and therefore is precluded from conducting a merit review.

12

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

13

See D.K., 59 ECAB 141 (2007).

14

See L.H., 59 ECAB 253 (2007).

4

CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the April 24, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 4, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

